      Case 2:19-cv-14666-SM-JVM Document 210 Filed 06/10/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


E. N. BISSO & SON, INC.                               * CIVIL ACTION

VERUS                                                 * NO. 19-cv-14666 c/w 20-525

M/V DONNA J. BOUCHARD, her tackle,                    * SECTION “E” (1)
Furniture, apparel, appurtenances, etc. in
rem, and the Barge B. NO. 272, her tackle,            * JUDGE MORGAN
Furniture, apparel, appurtenances, etc. in
rem and BOUCHARD TRANSPORTATION                       * MAGISTRATE VAN MEERVELD
CO., INC. in personam

*      *       *      *       *      *       *        * APPLIES TO ALL CASES

           EX PARTE MOTION TO WITHDRAW AS COUNSEL OF RECORD

       NOW INTO COURT, through undersigned counsel, come Robert H. Murphy, Peter B.

Sloss, Timothy D. DePaula and the law firm of Murphy, Rogers, Sloss, Gambel & Tompkins,

(collectively “Murphy Rogers”) to respectfully move this Honorable Court to issue an Order

permitting them to withdraw as counsel of record for Defendants, Bouchard Transportation Co.,

Inc., Tug DONNA J. BOUCHARD Corp., as owner of the M/V DONNA J. BOUCHARD, in

rem, making a restricted appearance pursuant to Rule E(8) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil

Procedure, and B. No. 272 Corp., as owner of the Barge B. No. 272, in rem, making a restricted

appearance pursuant to Rule E(8) of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions of the Federal Rules of Civil Procedure, based upon the following:

                                                 1.

       Murphy Rogers has notified the Defendants in writing on June 10, 2020 via Certified

Mail with Return Receipt and email to their representative, Morton S. Bouchard III, of their



                                                 1
      Case 2:19-cv-14666-SM-JVM Document 210 Filed 06/10/20 Page 2 of 3



intention to withdraw as counsel of record for the Defendants in this litigation for reasons

Murphy Rogers maintains are consistent with the Louisiana Rules of Professional Conduct Rule

1.16(b)

                                                  2.

          The present mailing address of each of the Defendants is 58 South Service Road, Ste. 150

Melville, NY 11757 and phone number is (516) 721-7522. The email address of the corporate

representative of each defendant is MSB111@bouchardtransport.com

                                                  3.

          Murphy Rogers certifies they have complied with Local Rule 83.2.11 by providing notice

in writing of their withdrawal to Defendants and have notified them of all pending court

appearances and deadlines.

                                                  4.

          Based upon the foregoing, Murphy Rogers maintains that good cause exists for this

Honorable Court to grant this motion and allow Robert H. Murphy, Peter B. Sloss, Timothy D.

DePaula and the law firm of Murphy, Rogers, Sloss, Gambel & Tompkins to withdraw as

counsel of record in this litigation for the Defendants, Bouchard Transportation Co., Inc., Tug

DONNA J. BOUCHARD Corp. as owner of the M/V DONNA J. BOUCHARD, in rem, making

a restricted appearance pursuant to Rule E(8) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure, and B.

No. 272 Corp., as owner of the Barge B. No. 272, in rem, making a restricted appearance

pursuant to Rule E(8) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions of the Federal Rules of Civil Procedure.




                                                 2
        Case 2:19-cv-14666-SM-JVM Document 210 Filed 06/10/20 Page 3 of 3




                                     Respectfully submitted,

                                     MURPHY, ROGERS, SLOSS,
                                      GAMBEL & TOMPKINS

                                     /s/ Robert H. Murphy
                                     ____________________________________
                                     Robert H. Murphy (#9850)
                                     rmurphy@mrsnola.com
                                     Peter B. Sloss (#17142)
                                     psloss@mrsnola.com
                                     Timothy D. DePaula (#31699)
                                     tdepaula@mrsnola.com
                                     701 Poydras Street
                                     Suite 400, Hancock Whitney Center
                                     New Orleans, LA 70139
                                     Telephone: (504) 523-0400
                                     Facsimile: (504) 523-5574
                                     Attorneys for Bouchard Transportation Co., Inc.,
                                     Tug DONNA J. BOUCHARD Corp. as owner of the
                                     M/V DONNA J. BOUCHARD, in rem, making a
                                     restricted appearance pursuant to Rule E(8) of the
                                     Supplemental Rules for Admiralty or Maritime
                                     Claims and Asset Forfeiture Actions of the Federal
                                     Rules of Civil Procedure, and B. No. 272 Corp., as
                                     owner of the Barge B. No. 272, in rem, making a
                                     restricted appearance pursuant to Rule E(8) of the
                                     Supplemental Rules for Admiralty or Maritime
                                     Claims and Asset Forfeiture Actions of the Federal
                                     Rules of Civil Procedure




5844

4819-8764-9983, v. 1




                                        3
